WALLACE, JUDGE:
Claimant Johnson Controls, Inc. filed this claim in the amount of $15,326.67 for rebuilding the chiller in an air conditioning unit located at Twin Falls State Park in Mullens, West Virginia. Claimant had a contract with respondent for service and maintenance of the air conditioning equipment.
The claimant rebuilt the chiller of the air conditioning unit at Twin Falls State Park in May 1981, for which it was paid by the respondent. The air conditioning then operated in a normal manner until August 10, 1981, at which time it ceased to function. The claimant was then summoned to repair the system.
Bobby Exline, branch manager of the Charleston Branch for Johnson Controls, testified that the 100-ton Trane Chiller is a piece of equipment that generates cold water to circulate through the building for the air conditioning. The particular unit involved herein is operated by a three-phase motor. If power is not present on one phase, there is a loss of power to the motor, which is referred to as a single phase condition, causing the motor to operate with a voltage imbalance.
William Robert Holstein, a service technician employed by claimant, testified that he was sent to service the equipment after the August breakdown. In his opinion, the motor burned out due to a single phase condition rather than a voltage imbalance. He also testified that a phase guard installed in equipment would prevent a single phase condition. He had recommended that a phase guard be installed by the respondent to prevent voltage imbalance or single phase condition after the first rebuild of the chiller unit in May 19.81. The phase guard was not installed.
Isaac K. Gillenwater, a pipefitter employed by claimants, testified for claimant. He assisted in the rebuild of the chiller after the August breakdown of the equipment. He also was of the opinion that a single phase condition caused the motor to burn out.
Alan Scott Durham, Park Superintendent at Twin Falls State Park, testified as to the events surrounding the first rebuild of the chiller in May 1981. He testified that the air conditioning unit was started by *243personnel from Johnson Controls, Inc., on May 22, 1981. Within twenty-four hours the unit broke down on May 23, 1981. The first rebuild was completed on June 19, 1981, and the unit was started. He testified that each time the chiller started, the Park experienced other electrical problems. More specifically, he stated that lights flashed and the telephone rang in his office. He contacted an employee of claimant, Stan Brulator, who advised Mr. Durham that there was a power supply problem and to contact the power company. Appalachian Power Company (APCO) was contacted and responded that the power supply was good. Mr. Durham again contacted claimant, which sent other employees to review the situation. During this same time frame Twin Falls was experiencing other problems relating to the power supply. Most of these problems were corrected on July 21, 1981, when APCO discovered that two fuses on two poles were blown, causing a single phase condition in the power supply to the Park. The chiller broke down on August 10, 1981, approximately two weeks after APCO discovered the blown fuses and replaced them. Mr. Durham also testified that APCO advised him to purchase phase guard equipment and sent brochures containing information about phase guards.
Owen Weldon, an engineering supervisor of APCO, explained that Twin Falls had three phase service. The phase guard is a device which protects three phase motors from single phase conditions. When APCO discovered the blown fuses, the problem with voltage imbalance was solved.
It is apparent to the Court throughout the record in this claim that Twin Falls was having power supply problems throughout the Park during the months in which the rebuilds of the chiller were required. These problems resulted in voltage imbalance on other equipment. It is also evident that the voltage imbalance which occurred caused the motor in the chiller to malfunction and eventually to break down, necessitating the rebuild completed by the claimant. The Court is therefore disposed to make award to the claimant in the amount of $15,326.67.
Award of $15,326.67.
Judge Lyons did not participate in the hearing or the decision of this claim.